         Case 4:21-cv-00050-JM Document 33 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BUSTER NELSON HARRELL, V                                                PLAINTIFF
ADC #164258

V.                             NO. 4:21-cv-00050-JM-ERE

JOE PAGE, III, et al.                                                    DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 27th day of July, 2021.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
